—Order, Supreme Court, New York County (Emily Goodman, J.), entered August 21, 1998, which, to the extent appealed from, denied the cross motion of third-party defendant Safeway Environmental Corporation for summary judgment dismissing defendant Big Apple Wrecking and Construction Corporation’s cross claim against it for contractual indemnification and granted Big Apple’s cross motion for partial summary judgment on its cross claim against Safeway for contractual indemnification to the extent of finding that Safeway, its agents or subcontractors are liable for plaintiffs injuries, unanimously affirmed, without costs.
The indemnification clause in dispute provides indemnity only to the extent of loss caused by the negligent acts of the *115subcontractor and/or its agents and is, therefore, enforceable under General Obligations Law § 5-322.1 (1) (see, Itri Brick & Concrete Corp. v Aetna Cas. & Sur. Co., 89 NY2d 786, 795, n 5).
Having failed to file a notice of appeal, Big Apple’s argument that the record demonstrates it was not negligent is not properly before this Court. Accordingly, the court’s conditional grant of summary judgment pending a finding as to the extent of Safeway’s responsibility for the loss was proper.
We have considered Safeway’s remaining arguments and find them to be unavailing. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.